Citation Nr: 1728527	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  03-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the right knee, rated as 10 percent disabling from August 9, 2001, to June 1, 2010.

2.  Entitlement to an increased rating for history of right knee sprain with degenerative joint disease, arthritis, and meniscal tear, rated as noncompensable prior to August 9, 2001; 20 percent disabling from August 9, 2001, to May 15, 2002; and 20 percent disabling from July 1, 2002, to June 25, 2007.

3.  Entitlement to increased ratings for total knee replacement, right knee, rated as 30 percent disabling from May 1, 2009, to October 26, 2016, and as 60 percent disabling from October 27, 2016.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a May 2003 rating decision, the RO increased the rating for the Veteran's service-connected history of right knee sprain with degenerative joint disease and meniscal tear to 20 percent, effective from August 9, 2001, and assigned a temporary total (100 percent) rating effective May 16, 2002, to June 30, 2002, based on surgical or other treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30 (2016).  In that rating decision, the RO also granted separate service connection for arthritis of the right knee associated with history of right knee sprain, and assigned a 10 percent rating for that disability, effective August 9, 2001.

In January 2006, the Board remanded the Veteran's claim for additional procedural and evidentiary development. 

In a June 2008 rating decision, the VA Appeals Management Center (AMC) assigned a temporary total rating for the Veteran's history of right knee sprain with degenerative joint disease and meniscal tear based on total knee replacement surgery under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective June 26, 2007.  The June 2008 rating decision states that a 30 percent disability rating would take effect September 1, 2008.  However, in a September 2009 rating decision, the AMC assigned a temporary total rating for the right knee disability effective from March 17, 2008, to April 30, 2009, based on a total knee replacement revision surgery, again under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The September 2009 rating decision then assigned a 30 percent rating for the disability effective from May 1, 2009.

In the September 2009 rating decision, the AMC also proposed to terminate the separate 10 percent rating for arthritis of the right knee.  The AMC informed the Veteran of the proposed reduction by letter dated September 2, 2009.  The Veteran did not respond to that letter.  In a March 2010 rating decision, the separate rating for right knee arthritis was discontinued, effective June 1, 2010.

In July 2010, the Board issued a decision denying the issues on appeal.  The Veteran appealed the July 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued an Order granting a Joint Motion for Remand, vacating the Board's July 2010 decision, and remanding the matters for actions consistent with the Joint Motion for Remand.

In May 2011, the Board again remanded these matters for actions consistent with the November 2010 Joint Motion for Remand.

In this decision, the Board grants entitlement to a TDIU.  The Agency of Original Jurisdiction (AOJ) will set an effective date for the grant of entitlement to a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).



FINDINGS OF FACT

1.  For the period from May 17, 2006, to October 3, 2006, the Veteran's arthritis of the right knee was manifested by extension limited, at its most severe, to 10 degrees; for the remainder of the relevant period, the Veteran's arthritis of the right knee was manifested by extension limited, at its most severe, to 0 degrees.

2.  Throughout the relevant period, the Veteran's arthritis of the right knee was manifested by painful, limited flexion that was noncompensable under the relevant rating criteria.

3.  There is no basis, shown in the record or provided in the law, for extension of the temporary total ratings granted for the service-connected right knee disability from May 16, 2002, to June 30, 2002, and from June 26, 2007, to April 30, 2009.

4.  From August 9, 2001, to May 15, 2002, and from July 1, 2002, to June 25, 2007, the Veteran's right knee sprain with degenerative joint disease, arthritis, and meniscal tear was manifested by no worse than moderate recurrent subluxation or lateral instability.

5.  From May 1, 2009, to October 26, 2016, the Veteran's total knee replacement, right knee, was not manifested by intermediate degrees of residual weakness, pain, or limitation of motion, or by chronic residuals consisting of severe painful motion or weakness in the affected extremity.

6.  The relevant statutes and regulations do not provide for a schedular rating in excess of 60 percent for total knee replacement, other than a 100 percent rating for the one-year period following implantation of prosthesis.

7.  The evidence of record reflects that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate rating of 10 percent, and no higher, for arthritis of the right knee on the basis of limited extension are met for the period from May 17, 2006, to October 3, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5261 (2016).

2.  The criteria for entitlement to an increased rating for arthritis of the right knee, rated as 10 percent disabling from August 9, 2001, to June 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2016).

3.  The criteria for entitlement to an increased rating for history of right knee sprain with degenerative joint disease, arthritis, and meniscal tear, rated as noncompensable prior to August 9, 2001; 20 percent disabling from August 9, 2001, to May 15, 2002; and 20 percent disabling from July 1, 2002, to June 25, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for entitlement to increased ratings for total knee replacement, right knee, rated as 30 percent disabling from May 1, 2009, to October 26, 2016, and as 60 percent disabling from October 27, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to a TDIU.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA's duty to notify was satisfied by letters dated in October 2002 and March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records, identified and available private treatment records, and Social Security Administration records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in May 2003, October 2006, October 2008, May 2011, and October 2016 as to his service-connected right knee disability.  The examiners interviewed the Veteran, examined the Veteran, and provided statements as to the Veteran's functional limitations due to the service-connected right knee disability.  The examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged, and the record does not show, that his service-connected right knee has increased in severity since the October 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board and Court Remands

As noted in the Introduction, the Board remanded this case in January 2006 and May 2011; and the Court remanded this case in November 2010 for actions consistent with the November 2010 Joint Motion for Remand.  The January 2006 Board remand directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with VCAA notice as to the issue of entitlement to an increased rating for arthritis of the right knee, provide the Veteran with a VA examination as to his service-connected right knee disability, and then readjudicate the claim.  Pursuant to the January 2006 Board remand, the AOJ sent the Veteran a VCAA notice letter in March 2006, provided the Veteran a VA examination in October 2006, and readjudicated the claim in an August 2008 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the January 2006 Board remand.

The parties to the November 2010 Joint Motion for Remand agreed that VA erred in not taking appropriate action to obtain the Veteran's Social Security Administration records, and that the case should therefore be remanded so that VA could take such action.  Consistent with the November 2010 Joint Motion for Remand, the May 2011 Board remand directed the AOJ to make efforts to obtain the Veteran's Social Security Administration records.  The remand also directed the AOJ to provide the Veteran with a VA examination as to his service-connected right knee disability and then readjudicate the claim.  Pursuant to the May 2011 Board remand, the AOJ obtained the Veteran's Social Security Administration Records, provided the Veteran with VA examinations in May 2011 and October 2016 as to his service-connected right knee disability, and readjudicated the claim in February 2017 and March 2017 supplemental statements of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2010 Joint Motion for Remand and the May 2011 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the Veteran seeks increased ratings for his service-connected right knee disability.  The Veteran's claim for increased ratings was received on August 27, 2001.  See VA Form 21-4138, Statement in Support of Claim, received on August 27, 2001.  Therefore, the relevant rating period is from August 27, 2000, one year prior to receipt of the claim, to the present.  See 38 C.F.R. § 3.400(o)(2).  Specifically, the Veteran may be granted an increased rating during the period from August 27, 2000, to August 26, 2001, if it is factually ascertainable that an increase in disability occurred during that period.  Otherwise, the earliest an increased rating may be granted is August 27, 2001, the date of the claim.  See id.

As noted in the Introduction, the Veteran's service-connected right knee disability was previously characterized as history of right knee sprain with degenerative joint disease, arthritis, and meniscal tear, rated as 20 percent disabling from August 9, 2001, to May 15, 2002, and from July 1, 2002, to June 25, 2007; and as arthritis of the right knee, rated as 10 percent disabling from August 9, 2001, to June 1, 2010.  The Veteran was in receipt of a total disability rating from May 16, 2002, to June 30, 2002, based on surgical or other treatment necessitating convalescence.  He was further in receipt of a total disability rating from June 26, 2007, to April 30, 2009, based on total knee replacement surgery.  The disability was then recharacterized as total knee replacement, right knee, and rated as 30 percent disabling from May 1, 2009, to October 26, 2016, and as 60 percent disabling from October 27, 2016.

The record reflects that the Veteran underwent right total knee replacement on June 26, 2007, and right total knee replacement revision surgery on March 17, 2008.  The Veteran's service-connected right knee disability was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5260, and 5261 prior to the dates of the total knee replacement surgeries and under 38 C.F.R. § 4.71a, Diagnostic Code 5055 after those surgeries.

38 C.F.R. § 4.71a, Diagnostic Code 5010, directs that traumatic arthritis be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, rating shall be on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability of the knee that is slight; a 20 percent rating is warranted for recurrent subluxation or lateral instability of the knee that is moderate; and a 30 percent ratings is warranted for recurrent subluxation or lateral instability of the knee that is severe.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under Diagnostic Codes 5260, and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under Diagnostic Code 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Under Diagnostic Code 5055, a 100 percent rating is provided for one year following implantation of prosthesis.  After one year, a minimum 30 percent rating is provided.  A maximum 60 percent is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.   In addition, intermediate degrees of residual weakness, pain, or limitation of motion may be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

Terms such as "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Summary of the Evidence Relevant to the Increased Bilateral Knee Ratings Claim

On August 9, 2001, the Veteran complained of right knee pain for the prior two months, which worsened with walking.  He also reported that the knee gave out at times.  On examination, he had no effusion or loss in motion and the right knee joint was stable, but he had point tenderness in the medial aspect of the right knee, more pain with flexion, and crepitation.  In September 2001, he again complained of a recent increase in right knee pain.  The pain was constant and accompanied by a popping sensation, a tight feeling, and swelling.  On examination, he had an antalgic gait, point tenderness, and flexion to 90 degrees.  He had negative drawer testing and a negative McMurray's test.  A January 2002 MRI of the right knee showed tears at the posterior horn of the medial meniscus and the anterior cruciate ligament.  In April 2002, the Veteran reported daily pain, swelling, locking, and giving way.  On examination, the Veteran had mild effusion, range of motion from 0 degrees to 90 degrees with pain, and stable varus/valgus testing.  He underwent arthroscopy and debridement on May 16, 2002.

At the March 2003 VA examination, the Veteran reported pain, weakness, stiffness, swelling, giving way, and fatigability of his right knee.  He indicated that the pain was constant.  He reported no episodes of dislocation or recurrent subluxation.  On examination, he had painful flexion to 90 degrees and extension to 0 degrees.  He had negative drawer testing, and valgus/varus testing.  He had a positive McMurray test on the right.

In April 2006, he reported progressively worse pain over the prior three months that limited his ambulation.  On examination, he had full range of motion of the left knee and was mostly tender over the medial meniscus.  The treatment note does not describe the Veteran's range of motion of the right knee.  On May 17, 2006, he reported progressive knee pain over several years, and that his knees give out, swell, and grind, making ambulation very difficult.  On examination, he had a negative McMurray's test, had flexion to 60 degrees, and lacked 10 degrees of full extension.

At the October 4, 2006 VA examination, the Veteran reported use of a cane and brace for his right knee.  He indicated that he was able to stand for 15 to 30 minutes and was unable to walk more than a few yards.  He endorsed joint symptoms of deformity, giving way, instability, pain, weakness, tenderness, swelling, and repeated effusions.  He reported that he experienced severe flare-ups in his joint symptoms weekly, and that he manages the flare-ups by propping up the knee and resting.  He also reported that he cannot go up or down stairs.  On examination, he had an antalgic gait, but did not show signs of abnormal weight bearing.  He had active flexion to 90 degrees with pain beginning at 60 degrees and active extension to -10 degrees with pain beginning at -10 degrees.  He had passive flexion to 100 degrees with pain beginning at 60 degrees and passive extension to -10 degrees with pain beginning at -10 degrees.  His flexion decreased to 80 degrees upon repetitive use due to pain.  He had mild instability.  The examiner indicated that the right knee disability has a mild effect on the Veteran's ability to bathe; a moderate effect on his ability to shop, engage in recreation, and travel; and a severe effect on his ability to perform chores; and prevents him from engaging in sports and exercise.

In April 2007, the Veteran reported that the May 2002 arthroscopy provided three years of relief, but that his knee had become increasingly more painful since November 2005.  He was using a single-point cane and had pain at rest and with each step, as well as difficulty with climbing stairs, crouching, and getting out of chairs.  On examination, he was positive for limping, popping, and instability.  He was negative for swelling, and locking.  He had flexion to 90 degrees and extension to -20 degrees with tenderness and instability.  An X-Ray of the right knee showed genu varum with severe medial compartment arthritis.  The Veteran underwent right total knee replacement on June 26, 2007, and total knee replacement revision on March 17, 2008.

At the September 2008 VA examination, the Veteran reported feeling better post-operatively, with his right knee pain now much better.  He indicated that he could stand for 10 to 15 minutes and walk about half a mile.  He endorsed symptoms of pain, but denied deformity, giving way, instability, stiffness, episodes of dislocation or subluxation, locking episodes, and weakness.  He also denied flare-ups in his joint symptoms.  On examination, he was able to walk on his toes and heels.  There was no evidence of abnormal weight bearing.  He had active and passive flexion to 102 degrees without pain and active and passive extension to 0 degrees without pain.  He did not have additional loss in motion following repetitive use.  He had grinding, but no instability.  The examiner opined that the Veteran's right knee disability has a mild effect on his ability to perform chores, to shop, and to engage in sports, exercise, and recreation.

In June 2009, the Veteran reported some pain in the distal quad-lateral and numbness; however, his pain had significantly improved since his total knee replacement revision.  He indicated that he walked five days per week, up to three miles per day.  On examination, he had a mildly antalgic gait, flexion to 105 degrees, extension to 0 degrees, no effusion, and no laxity.  In June 2010, he reported pain in the knees with flexion and extension.  In January 2011, he indicated that he was still having pain in the right knee after walking.  On examination, he had tenderness with both flexion and extension of the right knee.  

At the May 2011 VA examination, the Veteran reported that his right knee hurts if he walks one-quarter mile, mows his lawn, or walks on concrete floors.  He also has increased pain when walking up and down stairs.  He endorsed symptoms of deformity, pain, stiffness, weakness, swelling, and decreased speed of joint motion.  He denied giving way, instability, incoordination, locking, and effusion.  He estimated that he can stand for 5 to 10 minutes and walk one-quarter mile.  On examination, he had an antalgic gait with abnormal weight bearing, as evidenced by uneven shoe wear.  He did not have instability.  He had moderate weakness in the right knee.  Range-of-motion testing revealed right knee flexion to 100 degrees and extension to 0 degrees without evidence of pain.  There was no objective evidence of pain or additional limitation on repetitive-use testing.  The examiner opined that the Veteran's right knee disability has a mild effect on his ability to travel; a moderate effect on his ability to perform chores, shop, and drive; and a severe effect on his ability to exercise.  The examiner further opined that that Veteran would be able to perform light physical and sedentary employment despite the right knee disability.

In June 2012, the Veteran reported that the revision surgery for the right total knee replacement did well for about a year, then he began having pain and instability again.  He currently had continuous pain and a loose feeling in the right knee.  In addition, the right knee gave out frequently.  On examination, he had moderate, but not significant, swelling; generalized tenderness; and "relatively good" range of motion.  He had medial and lateral laxity on stress testing at 0 degrees and 30 degrees.  In July 2014, he reported having 7 out of 10 pain that was aching and intermittent.  In March 2015, he had knee symptoms that were "moderate to severe" and constant.  His knee pain was worse when lying down.  On examination, he had right knee flexion to 115 degrees and extension to 0 degrees.  In July 2015, he was ambulating without support and did not look to be in distress or pain.  In January 2016, he was again ambulating without support.  In July 2016, he reported that his knees "are about gone", and requested referral to an orthopedic surgeon.  In September 2016, he had no deformity or effusion in the right knee.  Stress testing was negative, but he had mild superior lateral tenderness.  His range of motion was normal with extension between 0 and -5 degrees and flexion between 130 and 140 degrees.  His gait was slightly antalgic, but he did not use an assistive device.  

At the October 2016 VA examination, the Veteran reported right knee pain ranging from 4-7 out of 10 to 8-10 out of 10.  The pain was continuous and aching, throbbing, burning, dull, grinding, popping, sharp, and sore in nature.  He reported flare-ups in his right knee disability that occurred daily due to performing activities of daily living.  The pain was partially relieved by ceasing the aggravating activity, by self-imposed rest and avoidance, by use of a recliner with the knees elevated, and by NSAIDs and analgesics.  On examination, the Veteran had pain on weight bearing both with active and passive motion.  He had flexion to 80 degrees and extension to 10 degrees.  Following repetitive-use testing, the Veteran had pain, fatigue, weakness, lack of endurance, and incoordination, but had no additional loss of motion.  The examiner opined that the Veteran would have pain, fatigue, weakness, lack of endurance, and incoordination on repetitive use over time and during flare-ups, but would not have additional loss of motion in the right knee.  The Veteran did not have ankyloses of the right knee.  Joint stability testing of the right knee was normal and showed no recurrent subluxation, lateral instability, recurrent subluxation, or history of recurrent effusion.  The examiner indicated that the Veteran had a right total knee replacement with chronic residuals consisting of severe painful motion or weakness.  The scar associated with the Veteran's right knee surgeries measured 20.5 centimeters by 0.15 centimeters and was not painful or unstable.

In February 2017, the Veteran received injections to the bilateral knees.  On examination, his skin was intact with revision scars.  He had no deformity or effusion in the right knee.  Stress testing was negative.  His range of motion was normal with extension between 0 and -5 degrees and flexion between 130 and 140 degrees.

Analysis - Temporary Total Ratings

The record does not show, and the Veteran does not argue, that the periods of temporary total disability ratings previously awarded should be extended.  Specifically, the temporary total rating in effect from May 16, 2002, to June 30, 2002, was granted under 38 C.F.R. § 4.30 during the Veteran's period of convalescence following his right knee arthroscopy.  38 C.F.R. § 4.30 provides that a total disability rating will be assigned when a veteran underwent surgery necessitating at least one month of convalescence.  The rating may be granted for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  In this case, as discussed above, the evidence of record does not reflect continued convalescence beyond June 30, 2002.  There are no treatment notes of record showing convalescence beyond June 30, 2002.  In April 2007, the Veteran reported that the May 2002 arthroscopy provided three years of relief.  As such, the record does not show that the Veteran's period of convalescence lasted beyond June 30, 2002, such that an extension of the temporary total rating in effect from May 16, 2002, to June 30, 2002, is warranted.

The temporary total rating in effect from June 26, 2007, to April 30, 2009, was granted under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, following the Veteran's right total knee replacement and right total knee replacement revision surgeries.  38 C.F.R. § 4.71a, Diagnostic Code 5055, provides a 100 percent rating for one year following implantation of prosthesis.  There is no basis in the law for extending the regulatory one-year period.  Therefore, the Board finds that an extension of the temporary total rating in effect from June 26, 2007, to April 30, 2009, is not warranted.

Analysis - Ratings for the Service-Connected Right Knee Disability

The Board now turns to the issue of entitlement to increased ratings for the Veteran's service-connected right knee disability aside from the temporary total ratings from May 16, 2002, to June 30, 2002, and from June 26, 2007, to April 30, 2009.  The record dated during the one-year period prior to August 27, 2001, the date of the Veteran's claim for an increased rating, shows that it was factually ascertainable that an increase in disability occurred on August 9, 2001, the date he complained of right knee pain and instability.  The Veteran is currently in receipt of a 20 percent rating under Diagnostic Code 5257 and a 10 percent rating under Diagnostic Code 5010 from August 9, 2001.  These ratings account for the Veteran's right knee instability and pain, respectively.  There is no evidence of record establishing that it is factually ascertainable that the Veteran had such symptoms during the period from August 27, 2000, to August 8, 2001.  Therefore, the Board finds no basis in the record to grant a compensable rating for the service-connected right knee disability prior to August 9, 2001.  See 38 C.F.R. § 3.400(o)(2).

The service-connected right knee disability was rated as 20 percent disabling under Diagnostic Code 5257 from August 9, 2001, to May 15, 2002, and from July 1, 2002, to June 25, 2007.  To warrant a higher rating under that diagnostic code, the Veteran's service-connected right knee disability would have to manifest in severe recurrent subluxation or lateral instability.  However, the record does not show such manifestations during those periods.  The Veteran did not report episodes of dislocation or recurrent subluxation at the March 2003 VA examination.  He had only mild instability at the October 2006 VA examination.  He had instability on examination in April 2007, but there is no indication that the instability was severe.  Accordingly, the record does not show that the Veteran was entitled to a rating in excess of 20 percent under Diagnostic Code 5257 at any time during the periods from August 9, 2001, to May 15, 2002, or from July 1, 2002, to June 25, 2007.

The service-connected right knee disability was also rated as 10 percent disabling under Diagnostic Code 5010 from August 9, 2001, to June 1, 2010.  This rating was awarded based on traumatic arthritis with painful, limited motion that was not compensable under the relevant diagnostic codes.  Additional or higher ratings could be warranted if the Veteran's service-connected right knee disability manifested in flexion limited to 45 degrees or less and/or extension limited to 10 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Throughout the period from August 9, 2001, to June 1, 2010, the Veteran's right knee flexion was limited, at its most severe, to 60 degrees.  Such limitation does not warrant an additional or higher rating under Diagnostic Code 5260.

On May 17, 2006, the Veteran lacked 10 degrees of full extension.  Affording the Veteran any benefit of the doubt, the Board interprets this clinical finding as meaning that the Veteran had extension limited to 10 degrees on that date.  Such limitation would warrant an additional 10 percent rating under Diagnostic Code 5261.  However, at the October 4, 2006 VA examination, the Veteran had active and passive right knee extension to -10 degrees.  Such limitation would not warrant an additional or higher rating under Diagnostic Code 5261.  Accordingly, the Board finds that, for the period from May 17, 2006, the date on which the Veteran was found to have right knee extension limited to 10 degrees, to October 3, 2006, the day before the October 2006 VA examination where he was found to have right knee extension to -10 degrees, the Veteran was entitled to a separate 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.

For the remainder of the period from August 9, 2001, to June 1, 2010, the Veteran's right knee extension was limited, at its most severe, to 0 degrees.  Such limitation does not warrant an additional or higher rating under Diagnostic Code 5261.

From May 1, 2009, to October 26, 2016, the Veteran's service-connected right knee disability was rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The disability has been rated as 60 percent disabling under that diagnostic code since October 27, 2016.  To warrant a higher rating under Diagnostic Code 5055 during the period from May 1, 2009, to October 26, 2016, the disability would have to manifest in intermediate degrees of residual weakness, pain, or limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5261, or 5262, or in chronic residuals consisting of severe painful motion or weakness.  The evidence of record reflects that, during the period from May 1, 2009, to October 26, 2016, the Veteran's service-connected right knee disability did not manifest in ankylosis.  In addition, at its most severe, the disability manifested in right knee flexion limited to 100 degrees and right knee extension limited to 0 degrees.  As such, the record shows that, during the period from May 1, 2009, to October 26, 2016, the service-connected right knee disability did not manifest to an intermediate degree such that a rating in excess of 30 percent was warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5261, or 5262.

Furthermore, the record does not show that the Veteran's service-connected right knee disability manifested in severe painful motion or weakness during the period from May 1, 2009, to October 26, 2016.  In June 2009, he reported that he continued to have pain, but that his pain had significantly improved since his right total knee replacement revision surgery.  He again reported right knee pain at medical visits in June 2010, January 2011, June 2012, July 2014, March 2015, July 2016, and September 2016.  At the July 2014 visit, he reported the pain to be 7 out of 10.  At the March 2015 visit, he described his knee symptoms as "moderate to severe".  At the May 2011 VA examination, the Veteran reported weakness and pain that increased with certain activities.  Testing revealed moderate weakness and limited motion without objective evidence of pain.  The Veteran was treated with conservative measures throughout the period from May 1, 2009, to October 26, 2016.  The Board concludes that the record does not show that the Veteran had severe painful motion or weakness of the right knee during the period from May 1, 2009, to October 26, 2016.  Although the Veteran did complain of right knee pain and weakness during that period, the evidence does not show that such symptoms rose to the level of "severe."  Accordingly, the record does not show that a rating in excess of 30 percent was warranted for the service-connected right knee disability during the period from May 1, 2009, to October 26, 2016.

Since October 27, 2016, the Veteran has been in receipt of a 60 percent rating for the service-connected right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The rating is consistent with the October 27, 2016 examiner's opinion that the Veteran's service-connected right knee disability is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  It is also consistent with the findings on examination.  Specifically, the Veteran reported pain ranging from 4-7 out of 10 to 8-10 out of 10 that is continuous, aching, throbbing, burning, dull, grinding, popping, sharp, and sore in nature, and increases daily due to flare-ups.  On examination, he had right knee flexion to 80 degrees and extension to 10 degrees.  Such symptoms may be considered "severe," such that a 60 percent rating under Diagnostic Code 5055 is warranted.  Diagnostic Code 5055 does not provide for a schedular rating in excess of 60 percent, other than a 100 percent rating for the one-year period following implantation of prosthesis.  Therefore, there is no basis in the law for awarding a schedular rating in excess of 60 percent for the disability.

Other Rating Considerations

In determining the appropriate ratings for the Veteran's service-connected right knee disability throughout the relevant rating period, the Board has considered whether the Veteran was entitled to higher or additional ratings under the other criteria for rating disabilities of the knee and leg.  In this case, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for consideration because the record does not reflect that the Veteran had ankylosis of the right knee, impairment of the tibia and fibula associated with the service-connected right knee disability, or genu recurvatum of the right knee at any time during the rating period.

In addition, the Veteran is not entitled to a higher rating or additional ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5258, which provides a 20 percent rating where there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The January 2002 MRI confirms that the Veteran had tears at the posterior horn of the medial meniscus and the anterior cruciate ligament.  However, the record does not show that he has had frequent episodes of "locking", as required under Diagnostic Code 5258.  In that regard, the Board acknowledges the Veteran's complaints of locking in April 2002.  However, the record does not show frequent episodes of locking.  At the same April 2002 medical visit where the Veteran endorsed locking, he had right knee extension to 0 degrees.  There is no other evidence of record reflecting complaints of locking.  At the March 2003 VA examination, the Veteran did not report locking, and testing again revealed right knee extension to 0 degrees.  The Veteran was negative for locking on examination in April 2007.  He denied locking episodes at the September 2008 VA examination and the May 2011 VA examination.  The record simply does not support a finding that the Veteran had frequent episodes of locking, as required for a compensable rating under Diagnostic Code 5258.  Thus, the requirements for a compensable rating under Diagnostic Code 5258 have not been met.

The Board has also considered whether the record shows that the Veteran was entitled to higher ratings based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  At the October 2006 VA examination, the Veteran's right knee flexion decreased from 100 degrees to 80 degrees following repetitive-use testing.  As discussed above, even with such additional limitation, the Veteran's service-connected right knee disability did not manifest to a severity more closely approximating that contemplated by the higher rating criteria. Therefore, higher ratings were not warranted even in view of the findings on examination in October 2006.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 202.

At the October 2006 VA examination, the Veteran also reported that he experienced severe flare-ups in his joint symptoms weekly.  There is no indication in the record as to how he might have been additionally limited during those reported flare-ups.  Furthermore, he denied flare-ups at the September 2008 VA examination.  The Board concludes that the record does not show that the Veteran was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or on repetitive use over time such that higher ratings for the service-connected right knee disability were warranted at any time during the rating period.  The Board finds that the Veteran's pain and any functional loss are encompassed by the ratings provided previously and herein under Diagnostic Codes 5010, 5055, 5257, 5260, and 5261 for the service-connected right knee disability.  Therefore, higher ratings were not warranted at any time during the rating period under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 202.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for the surgical scar associated with his right knee surgery.  38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 provide the rating criteria for different types of scars.  There is no indication in the record that the scar was deep, nonlinear, unstable, painful, measured 144 square inches or greater, or caused effects not considered under the rating criteria provided in Diagnostic Codes 7800 to 7804.  Therefore, the Veteran does not meet the requirements for a compensable rating under any of the Diagnostic Codes 7800 to 7805 for the surgical scars associated with his right knee surgeries.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for the service-connected right knee disability.  An extra-schedular disability rating is assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See, e.g., Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported right knee pain that limits his ability to be active and to ambulate.  On examination, he has demonstrated limited motion, objective signs of pain, and instability.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, walking, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for additional and more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular ratings.  Therefore, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that this case is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability currently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings.").  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities at issue on appeal.

In summary, the Board finds that the Veteran was entitled to an additional rating of 10 percent, and no higher, based on limited flexion of the right knee for the period from May 17, 2006, to October 3, 2006.  The record otherwise does not show that the Veteran was entitled to higher or additional ratings for the service-connected right knee disability during the relevant rating period.  To the extent the Veteran seeks ratings for the service-connected right knee disability in addition to or higher than those assigned previously and assigned hearing, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extra-schedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran has indicated that he last worked in 1990 as a truck driver.  He stopped working due to his right total knee replacement.  He has a high school education with no further training.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2011.  His Social Security Administration records show that he has been in receipt of Social Security disability benefits since March 1990 based on a primary diagnosis of chronic back pain and disorders of the back, and a secondary diagnosis of obesity.

The issue of entitlement to a TDIU was raised as part and parcel to the claim for an increased rating for the service-connected right knee disability.  Therefore, the relevant period is from August 27, 2000, one year prior to receipt of the claim for an increased rating, to the present.  See 38 C.F.R. § 3.400(o)(2).

As noted above, the Veteran was in receipt of temporary total disability ratings from May 16, 2002, to June 30, 2002, and from June 26, 2007, to April 30, 2009.  Aside from those periods, the Veteran's service-connected right knee disability was rated as 20 percent disabling from August 9, 2001, through May 15, 2002, and from July 1, 2002, to June 25, 2007; 30 percent disabling from May 1, 2009, to October 26, 2016; and 60 percent disabling from October 27, 2016.  The Veteran was also in receipt of separate ratings for the service-connected right knee disability of 10 percent from August 9, 2001, to June 1, 2010, and of 10 percent from May 17, 2006, to October 3, 2006.  The Veteran has further been in receipt of two 10 percent ratings for a service-connected left knee disability from October 3, 2016, and of two noncompensable ratings for left little finger sprain and scar of the right knee throughout the relevant period.  His combined rating was 30 percent from August 9, 2001, to May 15, 2002; 30 percent from July 1, 2002, to May 16, 2006; 40 percent from May 17, 2006, to October 3, 2006; 30 percent from October 4, 2006, to June 25, 2007; 40 percent from May 1, 2009, to May 30, 2010; 30 percent from June 1, 2010, to October 2, 2016; 50 percent from October 3, 2016 to October 26, 2016; and 80 percent from October 27, 2016.

Accordingly, the schedular percentage requirements for a TDIU were not met prior to October 27, 2016, because at no time prior to that date did the Veteran have a single service-connected disability rated at 60 percent or higher, or a combined rating of 70 percent or higher.  See 38 C.F.R. § 4.16(a).  However, for the period beginning October 27, 2016, the Veteran has met the schedular rating percentage requirements because, since that date, he has had a single disability rated as 60 percent disabling.

The Veteran has reported a number of limitations that he attributes to his service-connected disabilities.  Specifically, he has reported that the pain from his service-connected disabilities prevent him from standing for long periods, walking for long distances, and climbing stairs.  He told the October 2006 VA examiner that he was able to stand for 15 to 30 minutes, could not walk more than a few yards, and could not go up or down stairs.  He told the September 2008 VA examiner that he could stand for 10 to 15 minutes and walk about half a mile.  He told the May 2011 VA examiner that his right knee hurt if he walks one-quarter mile, mows his lawn, or walks on concrete floors, and that he has increased pain when walking up and down stairs.  He estimated that he could stand for 5 to 10 minutes and walk one-quarter mile.

Some of the VA examiners have provided statements as to the likely effect the Veteran's service-connected disabilities have on his ability to perform work and work-like tasks.  The October 2006 VA examiner indicated that the Veteran's service-connected right knee disability has a mild effect on the Veteran's ability to bathe; a moderate effect on his ability to shop, engage in recreation, and travel; and a severe effect on his ability to perform chores; and prevents him from engaging in sports and exercise.  The September 2008 VA examiner opined that the Veteran's service-connected right knee disability has a mild effect on his ability to perform chores, to shop, and to engage in sports, exercise, and recreation.  The May 2011 VA examiner opined that the Veteran's right knee disability has a mild effect on his ability to travel; a moderate effect on his ability to perform chores, shop, and drive; and a severe effect on his ability to exercise.  The examiner further opined that that Veteran would be able to perform light physical and sedentary employment despite the right knee disability.  The October 2016 VA examiner indicated that the Veteran has continuous pain while sitting, riding, prolonged standing, and walking.  He must change positions every one to five minutes, avoids working overhead, and cannot lift greater than three to five pounds.  He also avoids pushing and pulling, and is unable to squat; kneel; use stairs, inclines, or declines; use ladders; operate foot controls; or climb.

In view of the above, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In reaching this conclusion, the Board finds particularly persuasive the October 2016 VA examiner's findings.  In particular, the limitations given as to sitting, standing, walking, and lifting describe a less than sedentary range of work.  In addition, the Veteran's need to change positions every one to five minutes is not a limitation that would be accommodated in the general labor force.  In short, the limitations given by the October 2016 VA examiner describe a limited range of work that would require special accommodations not generally allowed in the competitive workforce.  As such, in view of his service-connected disabilities, education, and work history, the Veteran is capable of less than sedentary work performed in a sheltered environment.  Such work constitutes marginal employment, which cannot be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

Therefore, the Board concludes that the probative evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  As such, the evidence is at least at equipoise as to whether the Veteran is entitled to a TDIU.  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49.  The Board again notes that the AOJ will set an effective date for the award of a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).


ORDER

Entitlement to a separate rating of 10 percent, and no higher, for arthritis of the right knee on the basis of limited extension is granted for the period from May 17, 2006, to October 3, 2006, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating for arthritis of the right knee, rated as 10 percent disabling from August 9, 2001, to June 1, 2010, is denied.

Entitlement to an increased rating for history of right knee sprain with degenerative joint disease, arthritis, and meniscal tear, rated as noncompensable prior to August 9, 2001; 20 percent disabling from August 9, 2001, to May 15, 2002; and 20 percent disabling from July 1, 2002, to June 25, 2007, is denied.

Entitlement to increased ratings for total knee replacement, right knee, rated as 30 percent disabling from May 1, 2009, to October 26, 2016, and as 60 percent disabling from October 27, 2016, is denied.

Entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


